Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701.4520 (776) 684-5708 Website: www.nvsos.gov Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20120252751-87 Filing Date and Time 04/10/2012 3:14 PM Entity Number C2171-2001 Certificate of Designation (PURSUANT TO NRS 78 1955) USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY ,Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: Medefile International, Inc. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. Medefile International, Inc. (the "Corporation"), a corporation organized and existing under the laws of Nevada, does hereby certify that, pursuant to authority conferred upon the Board of Directors of the Corporation by the Articles of Incorporation, as amended, of the Corporation, and the Board of Directors of the Corporation, it has adopted resolutions (a) authorizing the issuance of 100,000 shares of Series B Convertible Preferred Stock, of the Corporation and (b) providing for the designations, !preferences and relative participating, optional or other rights, and the qualifications, limitations or restrictions thereof, as ;follows: (please see Exhibit A, attached hereto). 3. Effective date of filing: (option*, (must not be later than 90 days after the certificate is filed) Filing Fee: $175.00 IMPORTANT: Failure to include any of threalkeWlkOiiiation and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
